Case 1:17-cv-22679-JEM Document 101 Entered on FLSD Docket 11/02/2018 Page 1 of 1



                              UN ITED STA TES D ISTR ICT COU RT FOR THE
                                   SOU TH ERN D ISTRICT O F FLO RIDA
                                            M IA M ID IV ISION
                       C ase N um ber: 17-22679-C lV -M A R TIN EZ-O TA ZO -% YE S

   SH O W M E H OSPITA LITY ,LLC,
          Plaintiff/counter-D efendant,



   T1M HORTONS USA,INC.,
        Defendant/counter-plaintiff,

   ERIC D .SIGU RD SON ,
         Third-party Defendant.



                      O R D ER O F R EFER EN CE T O M A G ISTR ATE JU D G E

           PURSUANT to 28 U.S.C.j 6364b)and the Magistrate RulesoftheLocalRulesofthe
   Southern D istrictof Florida,the above-captioned cause is referred to U nited States M agistrate
   Judge A LIC IA M .O TA ZO -R EYES to take a1lnecessary and properaction as required by law
   w ith respectto:
           A Ilm atters relating to D efendant/c ounter-plaintiffTim H ortons U SA ,Inc's M otion
   to StrikeShow M eHospitality,LLC'SExpertDanielKorczyk and hisExpertReportIECF
   No.861.
           O R D ERED A ND A DJU D G ED that itis the responsibility of the parties in this case to
   indicatethe name ofthe M agistrateJudgeon a11motionsand related papersreferred bythisorder
   inthecasenumbercaption(CASE NO.:17-22679-C1V-M ARTm EZ-OTAZO-M YES).
         DONE AND ORDERED in Chambers atM iami,Florida,this A
                                                            ' day ofNovember,
   2018.


                                                                  L
                                                      JO SE    M A RTIN EZ
                                                      UN IT     STATES D ISTRIC JUD GE
   Copiesprovided to:
   M agistrate Judge Otazo-Reyes
   A 1lCounselofRecord
